Citation Nr: 1606777	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which, in relevant part, granted service connection for PTSD evaluated as 30 percent disabling, and continued a noncompensable evaluation for bilateral hearing loss.  

In July 2015, the Veteran testified at a travel Board hearing before the undersigned.   A transcript of that hearing is of record.  

This case was before the Board in September 2015 when it was remanded for further development, including to obtain any additional post-service clinical treatment records and to obtain medical examinations to ascertain the current severity of the Veteran's PTSD and bilateral hearing loss.  The case has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by complaints of anxiety, depression, recurrent distressing thoughts and dreams, chronic sleep impairment, mild memory loss, exaggerated startle response, efforts to avoid distressing memories or external reminders, flattened affect, and panic attacks (weekly or less often).  

2.  The competent and credible evidence is against a finding that that Veteran's PTSD symptoms result in total occupational and social impairment, occupational and social impairment with deficiencies in most areas, or occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's right ear hearing loss has not been worse than a Level II impairment; his left ear hearing loss has not been worse than a Level I impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2011.  

The rating issue on appeal pertaining to PTSD stems from the Veteran's disagreement with initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the increased rating claim, the Board finds that the February 2011 provided adequate notice and there is no assertion by the Veteran or his representative that there has been any such error.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and his spouse in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims file includes examination reports specific to the Veteran's PTSD in April 2011, February 2013, and December 2015, and the Veteran's hearing loss in March 2011 and December 2015.  The reports are predicated on the Veteran's reported symptoms, clinical records, diagnostic testing, and clinical examination findings.  The reports provide findings relevant to the criteria for rating the disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issues on appeal adjudicated on the merits in the instant decision.  The Veteran, with his representative and with questions from the undersigned, discussed evidence of record.  After this hearing, the Board sought additional evidence in support of the Veteran's claims in appeal.  The Board finds that there was substantial compliance with Bryant.
 
Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

Pertinent Schedular Criteria for Rating Mental Disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  This is the rating currently assigned.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Rating Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating - PTSD

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from November 26, 2010. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio at 118. 

The Board has reviewed the entire claims file and has referenced the pertinent clinician records in parentheses which discuss the relevant symptoms.  The Board has considered all the clinical records, to include those immediately prior to the rating period on appeal as the history of the disability is for consideration.  The Board has noted below, in parentheses, the dates of the VA clinical records which support its findings.

The Board has initially considered whether a 100 percent rating is warranted for any period on appeal, but finds that it is not.  A 100 percent rating would be warranted if the Veteran had total occupational and social impairment.  The evidence of record does not support such a finding.  The evidence reflects that Veteran was oriented in all spheres (March 2010, May 2010, August 2010, September 2010, October 2010, January 2011, June 2011, July 2011, November 2011, March 2012, April 2012, July 2012, August 2012, November 2012, February 2013, April 2013, May 2014, June 2014, September 2014, April 2015, December 2015) and was appropriately dressed and groomed (May 2010, September 2010, October 2010, July 2011, November 2011, March 2012, April 2012, July 2012, August 2012, November 2012, April 2013, June 2013, June 2014, September 2014, April 2015, September 2015, and December 2015).  The Veteran reported that he has been married for eight years (November 2011) and has an adult child with whom he visits monthly and speaks with several times per month via telephone (June 2012).  The Veteran explained that he "regularly" talks on the telephone to all of his siblings and has a good support network of friends he sees several times per week to socialize and play billiards (June 2012 and December 2015).  The Veteran also reported that he enjoys several hobbies, including model airplanes, watching science fiction movies, and collecting stamps and coins.  His main self-reported strength is "strong willpower" (June 2012).  The Veteran reported working at a university for more than 30 years and subsequently teaching at several high schools for more than a decade (July 2011, November 2011, and December 2015).  The above evidence is against a finding of total social and occupational impairment.    

Clinical records reflect that the Veteran has consistently denied, or shown no signs of, any auditory or visual hallucinations, or delusions, throughout the period on appeal (May 2010, September 2010, February 2013, June 2013, September 2014, and December 2015).   

Clinical records also reflect that the Veteran has denied, or shown no signs of, suicidal or homicidal ideation on more than a dozen occasions throughout the appeal period (May 2010, September 2010, January 2011, March 2011, May 2012, June 2012, August 2012, September 2012, February 2013, June 2013, September 2014, September 2015, and December 2015).  The Board acknowledges that the Veteran reported having suicidal thoughts a year or two prior to his February 2013 VA examination (February 2013) and at his April 2011 VA examination.  While suicidal ideation is noted as an example of a symptom which can cause occupational and social impairment in most areas, it has not been found to be so in this case.  No examiner has found that the Veteran is a persistent danger to himself or others or that his ideation causes deficiencies in most areas, or total impairment (April 2011, February 2013, and December 2015 VA examination reports).  

The Veteran's GAF scores have remained reasonably consistent throughout the appeal period, fluctuating between 60 and 70.  They have been noted to be 65 (May 2010), 65 (September 2010), 60 (October 2010), 61 (April 2011), 60 (July 2011), 70 (October 2011), 60 (November 2011), 60 (November 2012), 60 (July 2012), 60 (February 2013), 63 (June 2013), 60 (June 2014), 60 (September 2014), and 60 (December 2015).  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well and has some meaningful interpersonal relationships.  The Veteran's GAF scores are indicative of mild to slightly moderate PTSD symptoms.  Nonetheless, the Board finds that the Veteran's reported symptoms and findings on clinical examination are more probative than the GAF scores.

The Veteran underwent a VA examination for PTSD in April 2011.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with PTSD.  The report reflects that the Veteran's symptoms included depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, impairment of short or long term memory, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The report reflects that the Veteran did not have gross impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, disorientation, obsessive rituals, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, the inability to perform daily activities, the inability to establish and maintain effective relationships, or pose a persistent danger of hurting himself or others.  The report reflects that the Veteran's GAF score is 61 and that he is capable of managing his own financial affairs.  Diagnostic testing was suggestive of severe levels of depression and anxiety.  The report indicates that the Veteran's PTSD impacts his ability to work.  Notably, The Veteran reported that he is retiring from teaching early because he cannot effectively deal with a classroom of students and that he is having trouble with coworkers due to anxiety and irritability.  The report reflects that the examiner, who considered all of the Veteran's reported symptoms, whether or not in the rating criteria, found that the Veteran's symptoms were best summarized as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

The Veteran underwent a second PTSD examination in February 2013.  The examiner reviewed the claims file and interviewed the Veteran.  The report reflects that the Veteran suffers from guilt originating from service, including recurrent recollections or thoughts.  The report reflects that the Veteran reported difficulty sleeping, irritable outbursts, anxiety, flattened affect, disturbance in mood and motivation, the inability to establish relationships, suicidal ideation one to two years ago, and some past property violence, although no personal violence.  The report reflects that the Veteran was oriented, appropriately dressed and groomed, had normal speech, was logical, did not have delusions or hallucinations, did not exhibit grossly inappropriate behavior, and was not a persistent danger or hurting himself or others.  The examiner diagnosed the Veteran with alcohol abuse and dysthymia.        
The examiner explained:

"By self-report the veteran does appear to meet the diagnostic criteria for PTSD, but based on the history, and clinical interview it is not clear that this is the most accurate diagnostic descriptor for this veteran. There did appear to be a potential for overendorsement of symptomology and perhaps further psychological testing with validity measures might prove useful for differential diagnosis. Based on the data, interview, and history, the veteran's psychopathology may be better understood as complicated grief that has primarily manifested as depression/dysthymic disorder."  

The examiner noted that based on the clinical record, the Veteran had no significant social or marital dysfunction, other than drinking, prior to about 10 years ago.  The report reflects that around that time the Veteran ceased enjoying teaching and shut down emotionally.  The report reflects that the Veteran worked at a university for more than three decades before obtaining a teaching certificate and teaching at the high school level.  He enjoyed teaching initially, but quit two years ago when the children got on his nerves.  

"By his report he has had normal to superior functioning up until about 10 years ago. Questioning him and his wife, he appears to have been able to establish and maintain close relationships, function at work, function socially, up until about 10 years ago. He continued to function at work until about 2 years ago, but he reports progressive disenchantment with teaching Spanish for an indefinite time prior to retiring from that job, about 2 years ago."

The Veteran's GAF score is noted as 60, and no opinion was provided as to the impact of PTSD on the Veteran's ability to work as the examiner concluded that the criteria were not met for a PTSD diagnosis.  The report reflects that the examiner, who considered all of the Veteran's reported symptoms, whether or not in the rating criteria, including specifically the diagnoses alcohol abuse and dysthymia, found that the Veteran's symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Also in February 2013, VA received a statement in support of the Veteran's appeal from his spouse, which reflects that the Veteran struggles with night sweats, restlessness, anxiety, and depression.  She explained that the Veteran kicks and punches in his sleep and that it is difficult to carry on a conversation with him.  See February 2013 buddy statement.

Following the Board's remand order of September 2015, the Veteran most recently underwent a VA examination for PTSD in December 2015.  The report reflects that the examiner reviewed the Veteran's file and VA treatment records.  The examiner diagnosed the Veteran with PTSD and alcohol use disorder.  The examiner indicated it was possible to differentiate the symptoms, and listed the following symptoms as related to the Veteran's PTSD: depressed mood, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a worklike setting, recurrent memories and dreams, exaggerated startle response, and efforts to avoid distressing memories or external reminders.  The report reflects that the Veteran was alert, cooperative, adequately groomed, had normal speech, was logical and goal directed, and was able to smile and laugh appropriately.  The report also reflects that the Veteran denied suicidal and homicidal ideation, and that the examiner did not observe any abnormal movements or thought disorders.  The report reflects that the Veteran is married with one adult child.  He enjoys a support system of other Veterans and goes out to socialize with friends and play billiards.  The Veteran reported that he and his wife "get along pretty well," but explained that he occasionally involuntarily hits her while sleeping and that they sometimes argue "because I don't hear well and ask too much and tell her to ask again."  The Veteran explained that he retired in May 2015 from teaching, a job he had done in several schools for the past 11 years.  The report reflects that the examiner, who considered all of the Veteran's reported symptoms, whether or not in the rating criteria, found that the Veteran's symptoms were best summarized as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

The evidence does not reflect that the Veteran has gross impairment in thought processes or communication.  His thought processes have been rational and/or goal oriented.  He has also not been shown to have grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, occupational history, or own name. 

The above evidence, when taken as a whole, is against a finding of total occupational and social impairment.  The Board acknowledges the Veteran's reported sleep difficulties to include nightmares and problems falling asleep, irritability, anxiety, depression, flattened affect, recurrent memories and thoughts, and two reports of suicidal thoughts.  Nonetheless, his mental health symptoms do not cause total occupational and social impairment for any period on appeal.  He has been able to maintain relationships, physically care for himself, work for more than four decades in academia, and has repeatedly presented as alert, oriented, and well-groomed during clinical visits.  Thus, an increased rating to a 100 percent rating is not warranted for any period on appeal. 

The Board will next consider whether the Veteran's symptoms during the pendency of this appeal warrant a rating of 70 percent.  The Veteran would be entitled to a 70 percent rating if the evidence reflected that his symptoms caused occupational and social impairment, with deficiencies in most areas.  The Board has considered the symptoms listed as examples in the rating criteria.  The evidence does not support a finding of obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or speech which is intermittently illogical, obscure, or irrelevant.  The Board has also considered other symptoms and the overall effect on the Veteran.  The Board finds an increased rating to a 70 percent rating is not warranted for any period on appeal because the evidence does not support a conclusion of deficiencies in most areas.

The Board will next consider whether the Veteran's symptoms during the pendency of this appeal warrant a rating of 50 percent.  The Veteran would be entitled to a 50 percent rating if the evidence reflected that his symptoms caused occupational and social impairment with reduced reliability and productivity.  The Board has considered the symptoms listed as examples in the rating criteria.  The evidence does not support a finding of circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  The Board notes that the Veteran is married and still maintains social relationships with his siblings, adult child, and his support network of other Veterans.  The Board has considered other symptoms beyond the listed examples and has considered the overall effect on the Veteran.  The Board also notes, as explained below, that the Veteran reported difficulty continuing at his teaching job in 2011 due to his irritability with the children, but does note that he has worked in academia for more than four decades and returned to full time teaching in 2014.  Thus, an increased rating to a 50 percent rating is not warranted for any period on appeal because the evidence is against a finding of reduced reliability and productivity.

The Board finds that the 30 percent rating throughout the pendency of this appeal adequately compensates the Veteran for his symptoms, to include his anxiety, depressed mood, mild memory loss, panic attacks (weekly or less often), and chronic sleep impairment.  At his three PTSD examinations, all three examiners concluded that the Veteran's symptomatology is best summarized by the rating criteria at this level or less.  See April 2011, February 2013, and December 2015 VA examination reports. 

The Board has carefully considered, overall, the Veteran's occupational and social impairment due to the service-connected psychiatric disability in light of all the medical and lay evidence of record and the symptoms documented therein.  After this review, the Board finds that the disability does not warrant a rating higher than the current 30 percent rating assigned.  
As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted.  Id.

Bilateral Hearing Loss

The Veteran is service connected for bilateral hearing loss evaluated as noncompensable effective May 28, 2004.


A March 2011 VA audiometric examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
65
LEFT
20
20
30
50
60

On the basis of the numbers above, the Veteran's pure tone threshold average for the right ear was 43.  His pure tone threshold average for the left ear was 40.  The report reflects that the examiner was unable to obtain reliable results on the Maryland CNC word recognition.  The report states, "Veteran was unreliable and inconsistent in his responses during word recognition testing. The veteran was reinstructed and testing was repeated several times but reliable, consistent results could not be obtained."  Applying 38 C.F.R. § 4.85(c), Table VIA, the Veteran's right ear hearing loss rated as a Level II impairment.  The Veteran's left ear hearing loss rated as a Level I impairment.  Based on the results, the Veteran's right ear was considered to be the poorer ear.  A noncompensable disability evaluation was derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column II, the poorer ear.  

The Veteran underwent an audiological assessment in June 2013.  The clinical report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
65
LEFT
15
15
25
50
60

On the basis of the numbers above, the Veteran's pure tone threshold averages were 43 for his right ear and 38 for his left ear.  His speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the June 2013 audiogram results, the Veteran's right ear hearing loss was a Level I impairment.  The Veteran's left ear hearing loss was also a Level I impairment.  A noncompensable disability evaluation was derived from Table VII of 38 C.F.R. § 4.85.  The report reflects that no significant decrease in hearing sensitivity was noted when compared to the results of the March 2011 examination report.  The report reflects that the Veteran reported difficulty clearly understanding speech in the presence of background noise, in groups, in meetings, in vehicles, and his wife's voice.   

Most recently, the Veteran underwent a VA audiometric examination in November 2015.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
65
60
LEFT
15
15
25
50
65

On the basis of the numbers above, the Veteran's pure tone threshold averages were 43 for his right ear and 40 for his left ear.  His speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the November 2015 VA audiogram examination, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left ear hearing loss is also a Level I impairment.  A noncompensable disability evaluation was derived from Table VII of 38 C.F.R. § 4.85.  When asked to describe the impact the hearing loss has on the ordinary conditions of the Veteran's daily life, including his ability to work, in the Veteran's owns words, the examiner wrote: "Pretty bad.  Whenever I talk to someone I have to ask for repeats."  

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating at any time during the pendency of the appeal.  Applying the criteria from Table VI, Table VIA, and Table VII to the results of each audiogram examination, the clinical results do not support a compensable rating.   

The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply to this appeal.  

The Board acknowledges the Veteran's statements that he has difficulty clearly understanding speech, particularly in the presence of background noise.  See March 2011 VA examination report.  The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56.  Entitlement to a compensable rating for service-connected hearing loss is denied.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295  (April 12, 1994). 

The Board has also considered that in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.

The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his statements and in the VA examination records.  For instance, the Veteran has had complaints of difficulty hearing or understanding what people are saying to him and often must ask someone to repeat what they said.  See June 2013 clinical record and November 2015 VA examination report.  

Importantly, the Veteran is service connected for bilateral hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, ear pain, or speech difficulties.  The Board finds that the first prong of Thun has not been met.

The Board finds that referral for extra-schedular consideration is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran does not contend that he is unable to work due to his service-connected PTSD or bilateral hearing loss.  While the Veteran explained at his April 2011 VA examination that he was retiring from teaching because his PTSD symptoms were impacting his employment, the record reflects that the Veteran subsequently returned to substitute teaching.  See October 2013 clinical record; See also May 2014 clinical record.  Furthermore, the Veteran returned to full time teaching in 2014.  See September 2014 clinical record.  Additionally, as discussed above, the Veteran's PTSD and bilateral hearing loss have not been shown to cause total occupational impairment.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised by the record and is not for present consideration.  See generally 38 C.F.R. § 4.16.





						 (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating higher than 30 percent for PTSD is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


